Citation Nr: 1243148	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO. 06-34 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral ankle arthritis (also claimed as rheumatoid arthritis).

2. Entitlement to service connection for left hand and carpal joint arthritis (also claimed as rheumatoid arthritis).

3. Entitlement to service connection for right hand and wrist arthritis (also claimed as rheumatoid arthritis).

4. Entitlement to service connection for cervical spine arthritis and spondylosis (also claimed as rheumatoid arthritis).

5. Whether new and material evidence has been received to reopen a claim for service connection for a right knee injury (also claimed as rheumatoid arthritis).

6. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to February 1977. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The claim was last before the Board in August 2011. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In an October 2012 statement, the Veteran argued that he had peripheral neuropathy of the left hand and wrist which was caused either by an in-service motor vehicle accident or by Agent Orange exposure. The RO has not yet adjudicated this issue, and it is not inextricably intertwined with the issues adjudicated here. Therefore, it is REFERRED to the RO for appropriate action.

The pending claim for TDIU is "inextricably intertwined" with the claims of entitlement to service connection for bilateral wrist and hand disorders, because a grant of service connection and compensable assigned rating may alter the adjudication of the TDIU claim. See Parker v. Brown, 7 Vet.App. 116 (1994); Harris v. Derwinski, 1 Vet.App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

The issues of entitlement to service connection for left hand and carpal joint arthritis, entitlement to service connection for right hand and wrist arthritis, whether new and material evidence has been received to reopen a claim for service connection for a right knee injury; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's assertions of ankle pain and cervical spine pain since active military service are not credible.

2. The Veteran does not have a bilateral ankle disorder that is causally related to service.

3. The Veteran does not have a cervical spine disorder that is causally related to service.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for a bilateral ankle disorder are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2. The criteria for the establishment of service connection for a cervical spine disorder are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).

In Dingess v. Nicholson, 19 Vet.App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through notice letters dated in December 2005 and December 2009. A March 2006 letter and the December 2009 letter also provided notification concerning how VA determines disability ratings and assigns effective dates. Dingess, 19 Vet.App. at 486.

VA has a duty to assist the Veteran in the development of the claims. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims. 38 U.S.C.A. § 5103A(a), (b), (c) (West 2002). 

The RO requested medical records from the Social Security Administration (SSA) in August 2006. In a response dated in August 2006, the SSA responded that the medical records were destroyed. 

Pursuant to the August 2011 remand, the AMC requested any outstanding service treatment records treatment records from the National Personnel Records Center (NPRC). The AMC specifically requested any records from the Fox Army Health Center in Redstone, Alabama. In January 2012, the NPRC indicated that no records were found. In April 2012, the AMC notified the Veteran of its efforts to obtain the service treatment records and the NPRC's negative response. The Veteran was also provided the opportunity to mail copies of any records he had in his possession or to notify the RO or AMC of the location of these records. An April 2012 AMC memorandum noted that the Veteran did not reply to the April 2012 correspondence. 

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet.App. 384 (1993). The RO has obtained the Veteran's available service treatment records, private treatment records, and VA treatment records. Additionally, the Veteran was provided with VA examinations in June 1988, March 2011, and December 2011.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002).

Service Connection

The Veteran contends that his service-connected posttraumatic arthritis of the low back has "spread" to joints throughout his body, including his bilateral ankles and cervical spine. Alternatively, he asserts that he has rheumatoid arthritis in his bilateral ankles and cervical spine caused by trauma from an in-service motor vehicle accident. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage, 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Savage, 10 Vet.App. at 495-96; see also Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period. 38 C.F.R. § 3.317(a)(4).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation or by using applicable presumptions, if available. Combee, 34 F.3d at 1043. As to presumptive service connection, some diseases are chronic per se, such as arthritis and myasthenia gravis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service. Even this presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The law further provides that no presumptions may be invoked on the basis of advancement of the disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the applicable period. This will not be interpreted as requiring that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis. Symptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance. Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10 percent degree. 38 C.F.R. § 3.307(c).

A November 1971 Department of Motor Vehicles Uniform Police Traffic Accident Report noted that the Veteran lost control of the car that he was driving and struck another vehicle in a head-on collision. A November 1971 discharge summary from St. Joseph's Hospital indicates that the Veteran had lacerations of the scalp and neck, multiple left rib fractures with pneumothorax, and multiple contusions and soft tissue injury when he presented to the emergency room after the automobile accident.

In November 1971, the Veteran complained of right foot pain after he twisted a toe on his right foot. A November 1971 x-ray of the right foot was normal.

During a January 1974 periodic examination, the examining medical officer noted the Veteran had normal lower extremities and a normal spine. He noted that the Veteran was involved in a November 1971 motor vehicle accident and indicated that as a result of the accident, the Veteran had scalp lacerations and fractured ribs.

In a February 1976 report of medical history, the Veteran reported that he then had or once had swollen or painful joints and recurrent back pain. 

An October 1976 Emergency Room note from Moncrief Army Hospital reveals that the Veteran injured his low back and cervical spine in a fall. The Veteran complained of "severe lower back pain." X-rays revealed a compression of L-3. The examiner noted that the x-rays were otherwise within normal limits with respect to the cervical and thoracic spine. 

In a June 1978 statement, the Veteran reported that he was involved in a car accident while he was home on leave from Vietnam. He indicated that he received several stitches to the left side of the head, he broke seven ribs, he had a punctured left lung, and he twisted his left leg and ankle.

In a July 1987 VA treatment note, the Veteran complained of pain in his "upper spine" between the shoulder blades for three weeks. He denied trauma to the area. Examination revealed tenderness over C-7 and T-1. The diagnosis was possible inflammatory tissue.

During a June 1988 VA orthopedic examination, the Veteran indicated that he recently injured his right ankle. The examiner noted that there were no clinical findings with respect to his right ankle.

A June 1988 VA x-ray study of the cervical spine showed minimal degenerative changes of the cervical spine. There was no radiographic evidence of fractures or destructive lesions around the visualized bony skeleton and joint alignment appeared normal.

June 1988 x-rays of the bilateral ankles revealed minimal degenerative changes around both ankle joints. There was no radiographic evidence of fractures or destructive lesions around the visualized bony skeleton and joint alignment appeared normal.

In a May 1993 VA treatment note, the Veteran complained of pain in his neck. A nursing assessment note noted the Veteran had nodules appear on the back of his neck approximately two weeks previously. 

A May 1993 VA x-ray of the cervical spine revealed no abnormalities.

During an August 1993 VA orthopedic consultation, the Veteran complained of neck pain and stiffness for three months. X-rays provided negative findings. The diagnosis was cervical spondyloisis with tension myalgia.

During a September 1993 VA rehabilitation evaluation, the Veteran reported that he had neck pain for approximately one year. He suggested that his neck pain was due to a 1971 car accident in service which "broke [his] ribs/cartilage all up [and] down [his] spine." The primary rehabilitation diagnosis was cervical spondylosis with tension myalgias.

In an October 1993 VA treatment note, the Veteran described low back pain which radiated upward into his neck.

In February 1995, the Veteran was reevaluated by a VA orthopedist for his chronic neck pain. Examination revealed full mobility to the cervical spine. The examiner noted the Veteran used a TENS unit with good results to his cervical spine pain. The diagnoses were tension myalgia and spondylosis.

An April 1995 VA treatment note documented the Veteran's complaints of left knee and ankle pain. He denied any recent injury or trauma and he stated that it had a gradual onset. He indicated that he had a similar episode approximately one year previously and he was told that he had gout. The diagnosis was probable musculoskeletal strain.

October and November 2005 VA treatment notes indicated that the Veteran continued to have joint pain, including in his ankles and neck. 

In a January 2006 VA treatment note, the Veteran reported he had right ankle pain for four months. The diagnosis was right ankle discomfort and the examiner noted it was likely due to arthritis.

A December 2010 VA x-ray of the neck was normal. 

During a March 2011 VA joints examination, the Veteran reported that he noticed a "knot" on the back of his neck in 1998, an x-ray was taken, and the problem resolved on its own. He reported that he did not remember having a problem with his neck at the time of his in-service car accident in 1971. He indicated that he had no current complaints regarding his neck, but he reported occasional vague pain in his neck. He stated that he was not receiving any treatment for his rare, occasional neck pain. Radiographs of the cervical spine demonstrated normal lordosis and age-related changes, and he noted there was no evidence of spondylolisthesis. The examiner noted that there was no evidence of a cervical spine disorder at the time of the examination.

With respect to the right ankle, the examiner noted that there "may have been" an injury during service. The Veteran reported that he may have had some pain and injury to his right ankle which he twisted under the dashboard of the car during the in-service motor vehicle accident. He complained of rare, occasional, sharp right ankle pain during the examination.

Radiographs of the bilateral ankles showed no osseous abnormalities. The examiner diagnosed right ankle pain, not otherwise specified.

In an April 2011 VA addendum opinion, the examiner noted that he reviewed the Veteran's claims files. He indicated that he was unable to provide an opinion as to whether the Veteran had a diagnosis of rheumatoid arthritis and he recommended that the Veteran be seen by a rheumatologist. 

The examiner stated there was documentation of treatment for complaints of bilateral ankle and cervical spine pain. However, he reported that he did not find any evidence of a cervical spine disorder and he found that the Veteran "really ha[d] no history of complaints" pertaining to the left ankle. The examiner noted that the Veteran stated that he remembered having right ankle pain following the in-service motor vehicle accident, but he did not mention left ankle or cervical spine pain. Therefore, the examiner stated there was "essentially no chronic condition" pertaining to the left ankle. 

With respect to the right ankle, the examiner noted there were no abnormalities noted on right ankle radiographs. He diagnosed non-specific right ankle pain, based on the Veteran's history, and opined that the right ankle pain was likely due to the motor vehicle accident in service. 

During a December 2011 VA general medical examination, the examiner diagnosed non-degenerative arthritis of the ankle; however, the examiner did not specify which ankle. 

In a December 2011 VA non-degenerative arthritis examination report, the examiner noted that he did not find any evidence of rheumatoid arthritis in the Veteran's VA treatment records. He indicated that the Veteran was previously tested in May 1993, March 2008, and April 2008 for rheumatoid arthritis, however clinical testing of the rheumatoid factor, sedimentation rate, and antinuclear antibody findings were normal. He also noted that x-rays of multiple joints did not reveal any erosive arthritis.

During the examination, the Veteran complained of right ankle pain and occasional neck pain. He indicated that his neck pain did not begin until the early 1990's. March 2011 x-rays of the bilateral ankles revealed negative findings with no evidence of recent fracture or dislocation or joint abnormality. March 2011 x-rays of the cervical spine showed negative findings with no evidence of fracture, dislocation, abnormal alignment; disc disease; significant arthritic change; or soft tissue abnormality.

In a December 2011 VA ankle disorders examination, the Veteran reported a history of right ankle pain dating back to the 1971 motor vehicle accident in service. The diagnosis was right ankle strain.

In a December 2011 VA addendum, the examiner reported a review of the claims file. He opined that there were no objective findings that the Veteran had rheumatoid arthritis. He also opined that it was not likely that the claimed ankle and neck disabilities had their onset during active duty. He noted that there was no evidence in the claims file to support the claims. He stated that although the Veteran was involved in a motor vehicle accident in 1971, no chronic disabilities were documented during active duty that involved the ankles or neck.

In a July 2012 statement, the Veteran's uncle indicated that he was a passenger in the car that the Veteran was driving in the 1971 motor vehicle accident. He remembered that the Veteran hurt his foot, leg, and shoulder in the accident which caused the Veteran's arthritis. 

The Veteran's uncle is competent to describe the Veteran's injuries during the 1971 motor vehicle accident as he was involved in the accident and observed the events. The Veteran is also competent to describe his injuries following the motor vehicle accident in service. Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

However, the evidence does not show that the Veteran has current ankle or cervical spine disabilities. While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet.App. 465, 469-70 (1994). The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter. The Veteran is not competent to opine on medical matters such as diagnoses or etiology of medical disorders, and his opinion as to his claimed ankle and cervical spine disorders and their relationship to his service is therefore entitled to no weight of probative value. See Cromley v. Brown, 7 Vet.App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

The Veteran is competent to report bilateral ankle and cervical spine pain because the sensation requires only personal knowledge, not medical expertise. The Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing pain in the Veteran's feet and shortness of breath). Barr v. Nicholson, 21 Vet.App. 303 (2007);Washington v. Nicholson, 19 Vet.App. 362 (2005). 

The Veteran is the claimant in this case, and therefore, he has an interest in the outcome of that upon which he has opined. This interest in the outcome impacts negatively on his credibility and further reduces the weight of his statements. Cartwright v. Derwinski, 2 Vet.App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("the credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character"). 

The Veteran's statements in which he reported that he experienced bilateral ankle pain and cervical spine pain since service are not credible. The Veteran was not treated for any complaints pertaining to his cervical spine in service. Although the service treatment notes include a notation that the Veteran injured his cervical spine in an October 1976 fall, other treatment notes at the time revealed that the Veteran had trauma to his low back. Moreover, x-rays revealed a normal cervical spine. Additionally, the first documented complaint of pain in his "upper spine" was in a July 1987 VA treatment note and the Veteran indicated that he had the pain for three weeks. 

During a March 2011 VA joints examination, the Veteran reported that his neck complaints concerning a "knot" on the back of his neck dating from 1998 had resolved. He stated that he did not remember having a problem with his neck at the time of his in-service motor vehicle accident in 1971. Also, during a December 2011 VA non-degenerative arthritis examination, the Veteran indicated that his neck pain did not begin until the early 1990's.

With respect to the claims pertaining to the ankles, a November 1971 discharge summary from St. Joseph's Hospital indicated that the Veteran had lacerations of the scalp and neck, multiple left rib fractures with pneumothorax, and multiple contusions and soft tissue injury when he presented to the emergency room after an automobile accident. There was no mention of any complaints or injuries of the ankles. In a June 1978 statement, the Veteran reported that he had twisted his left leg and ankle during the accident. However, when the Veteran was evaluated during the March 2011 VA joints examination and the December 2011 VA examinations, he asserted that he injured his right ankle during the accident. The evidence also reveals that during a June 1988 VA orthopedic examination the Veteran indicated that he had recently injured his right ankle and in a January 2006 VA treatment note, the Veteran reported he had right ankle pain for four months. 

In an October 2012 statement, the Veteran contended that the civilian physician who examined him after the November 1971 motor vehicle accident did not examine his right leg and ankle. However, the St. Joseph's Hospital treatment note showed that the physician noted several injuries covering multiple areas of the Veteran's bodily systems. Additionally, the Veteran was re-evaluated by military examiners following the accident. Service treatment notes do not include any indications that the Veteran had any complaints pertaining to his ankles.

The treatment records are highly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet.App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The Board has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), where the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. However, the record here is not merely silent regarding whether or not he experienced complaints in service. Rather, the record shows no disability or complaints the cervical spine or ankle pain following the motor vehicle accident in service. Thus, there is affirmative evidence, rather than merely a lack of contemporaneous evidence. 

In addition to the lack of evidence showing that his cervical spine and ankle pain manifested during service, the evidence does not link any current diagnosis to the Veteran's military service. Rather, in March 2011, the VA examiner noted there was no evidence of a cervical spine disorder or a left ankle disorder at the time of the examination. In an April 2011 addendum, the examiner opined that the Veteran had no chronic cervical spine or left ankle disorders. He noted that there was no radiographic evidence of any right ankle abnormalities, but he diagnosed right ankle pain based upon the Veteran's subjective reports.

In December 2011 VA examination reports, the examiner opined that there was no evidence that the Veteran had a current diagnosis of rheumatoid arthritis affecting his cervical spine or ankles. He diagnosed right ankle strain based on the Veteran's reported history. In a December 2011 addendum, the examiner opined that it was not likely that the claimed ankle and neck disabilities had their onset during active duty. He noted that there were no chronic disabilities involving the ankles or the neck which resulted from the 1971 motor vehicle accident and there were no objective findings that the Veteran had rheumatoid arthritis.

The clear preponderance of the evidence is against a finding that the disorder is related to any incident of active military service, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

ORDER

Service connection for a bilateral ankle disorder is denied.

Service connection for a cervical spine disorder is denied.


REMAND

In October 2012, the Veteran submitted two statements to the Board which are relevant to his petition to reopen his claim of service connection for a right knee disorder. The statements were added to the claims files after the most recent supplemental statement of the case (SSOC) in September 2012 without a waiver of RO review. See 38 C.F.R. § 20.1304 (2012). Therefore, the issue must be remanded for the RO to readjudicate the issue and issue an SSOC.

With respect to the Veteran's claim of service connection for his bilateral wrists, a VA addendum opinion is necessary to clarify whether the Veteran has a current right or left wrist disability as there are inconsistencies throughout the record.

An April 2011 MRI of the left forearm and wrist revealed no fractures or other abnormalities at the wrist and distal aspect of the forearm.

However, in a December 2011 VA non-degenerative arthritis examination report, the Veteran complained of left wrist pain associated with prior trauma. The examiner noted that x-rays showed a possible old fracture to the distal radius. Radiology reports included x-rays of the left forearm. In the left forearm x-ray report, the staff radiologist noted there "may be a chronic fracture [or] degenerative change of the distal radius" (emphasis added). An MRI was recommended for further evaluation.

In a December 2011 VA peripheral neuropathy examination report, the Veteran stated that he had a left wrist fracture in service and since that time, he had intermittent numbness and tingling in the area between the thumb and index finger on the dorsal side. Despite the Veteran's complaints of neuropathy symptoms in the left hand, the examiner diagnosed right radial sensory neuropathy.

In a December 2011 VA wrist disorders examination report, the Veteran reported that he fractured his right wrist during the 1971 motor vehicle accident. The examiner diagnosed posttraumatic arthritis of the right wrist status-post distal radius fracture.

The Veteran's accounts of injury are inconsistent and the VA examiners' diagnoses are inconsistent with radiographic reports. On remand, the VA examiner who conducted the December 2011 VA examination, or his successor if not available, must provide an opinion as to whether the Veteran has a current right and left disability wrist and if so, whether either or both are related to service. The examiner must explain the inconsistencies of the December 2011 VA examination findings, if possible.

The Courts have repeatedly held that VA adjudicators may not rely upon their own unsubstantiated medical opinion. Allday v. Brown, 7 Vet.App. 517 (1995); Godfrey v. Brown, 7 Vet.App. 398 (1995); Traut v. Brown, 6 Vet.App. 495 (1994); Colvin v. Derwinski, 1 Vet.App. 171 (1991). The law provides that when an examination report is insufficient, the claims folder be returned to the examiner for clarification. 38 C.F.R. § 4.2 (requiring that if findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).



Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must readjudicate the petition to reopen a claim of entitlement to service connection for a right knee disorder after consideration of the evidence submitted following the September 2012 SSOC.

2. The RO/AMC must ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record - to specifically include, but not limited to, any VA treatment records not associated with the record.

The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. 

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

3. After the above development has been conducted, the RO/AMC will return the claims folder to the VA examiner who conducted the December 2011 examinations and provided an addendum opinion. If the examiner who conducted the December 2011 examination is not available, a notation must be recorded in the claims folder, and an equally qualified physician must respond to the inquiries below. If necessary, any additional clinical testing or other studies must be conducted. The following considerations will govern the examination:

The examiner will be readvised that the purpose of the examination is to ascertain whether the Veteran's claimed bilateral hand and wrist disorders are the result of any in-service incident, to specifically include a November 1971 motor vehicle accident. IN PARTICULAR, THE EXAMINER MUST ATTEMPT TO RECONCILE THE MEDICAL EVIDENCE OF RECORD AS REVIEWED ABOVE. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The examiner's attention is drawn to the following evidence:

* A November 1971 discharge summary from St. Joseph's Hospital reflecting that the Veteran had lacerations of the scalp and neck, multiple left rib fractures with pneumothorax, and multiple contusions and soft tissue injury when he presented to the emergency room after an automobile accident;

* A July 1988 VA treatment note indicated that the Veteran fell 15 feet from a ladder and injured his left hand and wrist and an x-ray of the left hand showed minimal degenerative changes in the interphalangeal and metacarpal phalangeal, and in the carpal joint;

* An April 1993 VA treatment note, in which the Veteran reported that he had trauma to his left wrist and hand one week previously and an x-ray revealed no fractures;

* A May 1993 VA treatment note, showing that the Veteran complained of pain in both wrists and the examiner noted that the Veteran was treated for wrist pain in April 1993 after a fall;

* A July 1993 VA treatment note indicated that Veteran complained of arthralgias in his wrists and elbows, x-rays of the hands, and wrists revealed negative findings, and the examiner diagnosed fibromyalgia by history;

* A November 2010 VA telephone advice program note which indicated that the Veteran had severe pain in his left shoulder, arm, and hand for one to two weeks and he also had a "knot" at the top of his left hand that was devoid of sensation;

* A March 2011 VA telephone advice program note documented the Veteran had left arm pain, which originated in his wrist and radiated to his left forearm and elbow, for two months;

* A March 2011 VA joints examination report, in which the examiner noted the Veteran reported no injuries or onset of symptoms prior to military service, the Veteran reported that he had no history of an injury to the bilateral hands, bilateral wrists, or left ankle, and the Veteran related that he had no complaints with respect to these joints during the examination;

* March 2011 x-rays of the bilateral hands which demonstrated age-related changes and no osseous abnormality;

* March 2011 x-rays of the bilateral wrists which revealed no age-related changes or other osseous abnormalities;

* An April 2011 VA addendum opinion, in which the examiner found that the Veteran "really ha[d] no history of complaints" for bilateral hands or bilateral wrists; 

* A December 2011 VA examination report, in which the Veteran complained of left wrist pain associated with prior trauma and the examiner noted that x-rays showed a possible old fracture to the distal radius;

*  March 2011 x-ray reports pertaining to the bilateral hands and wrists which showed an examination within normal limits with no evidence of fracture and well mineralized and normally aligned bones;

* A March 2011 left forearm x-ray report, in which the staff radiologist noted there "may be a chronic fracture [or] degenerative change of the distal radius... Mild degenerative changes of the wrist. The left wrist has been evaluated periodically since 1988. Recommend correlation with MRI for further evaluation." 

* An April 2011 MRI of the left forearm and wrist which revealed no fractures or other abnormalities at the wrist and distal aspect of the forearm;

* A December 2011 VA peripheral neuropathy examination report, the Veteran stated that he had a left wrist fracture in service and since that time, he had intermittent numbness and tingling in the area between the thumb and index finger on the dorsal side;

* The December 2011 VA peripheral neuropathy examination report, in which the examiner diagnosed right radial sensory neuropathy;

* A December 2011 VA wrist disorders examination report, in which the Veteran reported he fractured his right wrist during the 1971 motor vehicle accident and he stated that he had chronic pain since that time, and the examiner diagnosed posttraumatic arthritis of the right wrist status-post distal radius fracture; and

* A December 2011 VA addendum, in which the examiner opined that it was not likely that the claimed hand and wrist disabilities had their onset during active duty.

The examiner must review the evidence of record with attention to the service and post-service treatment records and clarify whether the Veteran has current right and/or left hand and wrist disabilities related to a possible old distal radius fracture. The examiner must also provide an etiology opinion for any current diagnoses.

THE EXAMINER MUST FULLY EXPLAIN THE MEDICAL AND FACTUAL BASES FOR ANY OPINION. The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

4. The RO/AMC must then readjudicate the Veteran's claims. If the benefits sought on appeal remain denied, the Veteran must be provided an SSOC that readjudicates his claims. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


